Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-6 and 8 are allowed.

Regarding independent claim 1, Yasukawa (US 2015/0378648 A1) discloses an image forming apparatus (see figure 2, printing apparatus 102), comprising: 
an operation unit (see figure 2, UI operation unit 212, see pars 0042 and 0046, i.e., A user interface (UI) operation unit 212 receives a setting, displays a status and allows a user to operate the printing apparatus 102, and i.e., When the function of printing apparatus 102 is provided for a user via the UI operation unit 212, first, the UI operation unit 212 requests a user to input a user name and a password);
one or more memories (see figure 2, printing apparatus 102, i.e., storage device 215 and RAM 214); one or more processors (see figure 2, printing apparatus 102, i.e., CPU 213) that execute a set of instructions to: store a print job in association with user information in the one or more memories (see par 0046, When the printing apparatus 102 receives data of a print job transmitted from an external device (for example, the host computer 101), the CPU 213 converts the received data to image data according to the program code stored in the RAM 214. The converted image data is once stored in user information, in lines 6-7); receive authentication information of a user (see figure 9, S905 execute user authentication S905, processing by printing apparatus 102, see figures 10, 11 and 15, and see figure 12, user authentication unit 1205); and execute the print job stored in association with user information of the user based on success of authentication process by use of the authentication information of the user and an operation of the user received by the operation unit (CPU 213 and print engine 217, see figure 2, see figure 12, and see figure 13 (S1317 and S1318, and see pars 0124-0135, and pars 0176 and 0177).
Hutchings et al. (US 2012/0147415 A1) discloses in par 0004 “printer drivers often malfunction while attempting to display information to a user during printing operations (e.g., via a status monitor, such as in the bottom right hand corner of the display, that indicates the amount of ink remaining, the start or completion of a print job, or a dialogue box that allows the user to enter a PIN number to commence printing, etc.).” and “Because the printer driver code is executed within the process of the application, any malfunction of the printer driver (e.g., an attempt to display information to the user that fails because a call to a network resource that is presently offline is not answered, because of a "for" loop that never terminates, etc.)” (see par 0004).
However, the closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1),  do not disclose, teach or suggest, wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the 1.

Dependent claims 2-6 are found to be allowable because claims 2-6 are dependent on allowable independent claim 1 above.

Independent claim 8 is directed to a non-transitory computer readable storage medium (see par 0235) storing a computer program for making a computer execute a control method for an image forming apparatus. Claim 8 recites and/or claims, similar or analogous claim limitations or features, similar or analogous to the claimed limitations or features recited in independent claim 1 above (Independent claim 8 is analogous to the image forming apparatus of independent claim 1 above). 
Yasukawa (US 2015/0378648 A1) discloses a non-transitory computer readable storage medium (see par 0235, and/or, storage device 215 and RAM 214) storing a computer program for making a computer execute a control method for an image forming apparatus (see par 0235 and/or see figure 2, storage device 215, RAM 214, CPU 213, and see pars 0041, 0042, 0043 and 0046).   
The closest prior art of record, mentioned and discussed above, namely, Yasukawa (US 2015/0378648 A1), and/or, Hutchings et al. (US 2012/0147415 A1), do not disclose, teach or suggest, wherein, in a case where the operation unit is in failure, the print job stored in association with the user information of the user is executed based on success of authentication process by use of the authentication 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DOV POPOVICI/Primary Examiner, Art Unit 2677